Citation Nr: 0832919	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected calluses on the plantar surface of the 
right foot, current evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected calluses on the plantar surface of the left 
foot, current evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1955 to February 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in March 2008 and testified regarding his 
symptomatology.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted.

The veteran testified at his March 2008 Board hearing that 
his condition had worsened since his August 2005 VA 
examination.  The veteran further stated he was receiving on-
going treatment at VA for his calluses and feet, the records 
of such treatment are not associated with the claims file.  
The record contains VA treatment records dated up to February 
2005.  The additional VA treatment records should be 
associated with the claims folder.

In the August 2005 VA examination, the veteran reported 
stiffness to the feet, along with fatigability and a lack of 
endurance secondary to sore, tired and painful feet noticed 
with walking.  The veteran reported flare-ups were between a 
7 and 8 in severity on a scale of 1-10 and occurred 
approximately once a week with a duration of symptoms for one 
to two days.  There was additional limitation of motion in 
that when walking he had an altered gait secondary to the 
pain.  The examiner noted calluses on the on the feet.  The 
diagnoses also included a history of gouty arthritis and 
arthritic changes to the feet bilaterally, onychomycosis, 
tinea pedis and unilateral right flat foot, and not related 
to the veteran's service-connected disabilities. 

In light of the veteran's testimony and the evidence of 
records, a new examination is necessary to determine the 
current severity on the service-connected calluses of the 
left and right feet.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain VA treatment 
records pertaining to the service 
connected calluses of he right and left 
feet dated from February 2005 to the 
present and associate those records 
with the claims folder.  

2.	The RO/AMC shall schedule the veteran 
for a examination of the bilateral 
feet.  The purpose of the examination 
is to determine the severity of the 
veteran's service-connected callus 
condition and to distinguish, if 
possible, the symptomatology from any 
non-service connected bilateral feet 
disorders.  

The following considerations will 
govern the examination:

a.  The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must acknowledge 
receipt and review of the claims folder, 
the medical records obtained, and a copy 
of this remand.

b.  All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 

c.  The examiner should address the 
extent of impairment of function due to 
the service-connected left and right foot 
calluses, alone and whether each 
disability is considered moderate or 
moderately severe.  In providing the 
findings, the examiner should, to the 
extent possible, distinguish the symptoms 
attributable to service-connected 
bilateral foot disorders from those of 
other foot conditions.  However, if it is 
not medically possible to do so, the 
examiner should clearly so state, 
indicating that the findings are with 
respect to the veteran's overall foot 
impairment.  In all conclusions, the 
examiner must identify and explain the 
medical basis or bases, with 
identification of the evidence of record.  
If the examiner is unable to render an 
opinion without resort to speculation, he 
or she should so state. 

3.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




